        Case 5:19-cv-02756-JDW Document 31 Filed 06/29/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 GLENN W. FORMAN,                              Case No. 5:19-cv-02756-JDW

               Plaintiff,

       v.

 FIRST UNUM LIFE INSURANCE
 COMPANY,

               Defendant.


                                         ORDER

       AND NOW, this 29th day of June, 2020, upon consideration of the Motion for Summary

Judgment of Defendant First Unum Life Insurance Company (ECF No. 21), and the Motion for

Summary Judgment of Plaintiff Glenn Forman (ECF No. 22), it is ORDERED that, for the reasons

stated in the accompanying Memorandum, the motions are DENIED.


                                          BY THE COURT:


                                          /s/ Joshua D. Wolson
                                          JOSHUA D. WOLSON, J.
